Citation Nr: 0937095	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-14 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, for 
purposes of both VA compensation and outpatient treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in November 2008 at the Waco RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a Travel Board hearing in connection with the 
current claim as well.  The hearing was subsequently 
scheduled and held in June 2009.  The appellant testified at 
that time and the hearing transcript is of record.


FINDING OF FACT

The Veteran did not have dental trauma in service and does 
not have a dental condition for compensation or treatment 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition, for purposes of both VA compensation and 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided prior to the initial AOJ decision in this 
matter did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Methodist Hospital of Dallas, Prime Clinic, and 
Medtex, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  

The Board notes that the Veteran has not been afforded a VA 
medical examination in conjunction with his claim of 
entitlement to service connection.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records reveal 
that the Veteran was treated for dental conditions in service 
and the Veteran's post-service treatment records reveal that 
the Veteran has been treated for dental conditions after 
service.  However, there is no indication the Veteran's 
current dental conditions are related to those conditions for 
which he was treated in service.  As such, the Board finds it 
unnecessary to afford the Veteran a VA medical examination.  
In making this determination, the Board finds that the 
Veteran's testimony that all of his teeth were drilled for 
experimental purposes while in service to be less credible 
than the service medical records showing dental treatment to 
only some teeth because of cavities or other periodontal 
disease.

The Board acknowledges that the Veteran reports that he was 
treated by a private dentist for dental conditions after 
service in the mid to late 1980's.  However, the Board notes 
that the Veteran has never adequately identified these 
records.  VA is only obligated to obtain records that are 
adequately identified. 38 U.S.C.A. § 5103A(b),(c).  In 
addition, the Board notes that even if these records were 
obtained, as discussed below, the Veteran does not qualify 
for service connection for compensation purpose by law and 
treatment records from the 1980's could not provide evidence 
of an application within one year of separation from service 
for treatment of the dental conditions and, therefore, would 
not assist in demonstrating entitlement to service connection 
for VA treatment purposes.  In this regard, VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  
Consequently, further efforts to obtain these records are not 
warranted before adjudicating the Veteran's claim of 
entitlement to service connection for a dental condition. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that entitlement to service connection 
for a dental condition for the purposes of VA compensation 
and receipt of VA outpatient dental treatment is warranted as 
a result of having several teeth drilled during service.  
Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for a service connected dental condition is 
also considered a claim for VA outpatient dental treatment.

The Veteran's service treatment records (STRs) include a 
March 1968 enlistment examination report which did not show 
any dental conditions.  The Veteran's Report of Medical 
History, dated in March 1968, revealed that the Veteran 
indicated that he had a history of severe tooth or gum 
trouble.  Upon the Veteran's initial in service dental 
examination in August 1968 the Veteran was noted to be 
missing teeth numbered 17, 30, and 32 and to have restoration 
at tooth number 7.  The Veteran was noted to have 
abnormalities with teeth numbered 2, 3,6, 15, 19, and 20.  
STRs indicated that during service teeth numbered 14 and 29 
were extracted and teeth numbered 2, 3, 18, and 20 were 
restored due to cavities and decay.  Upon examination at 
separation from service in August 1970, the Veteran was noted 
to have teeth numbered 14, 17, 29, and 30 missing.  The 
Veteran's STRs do not reveal any complaint, diagnosis, or 
treatment for any dental or oral trauma.

The Veteran reports that he first had difficulties and sought 
treatment for his dental condition in the mid 1980's.  The 
Board notes that the Veteran has not provided any information 
to identify the treating physicians.  The Veteran reports 
that subsequently, all of his teeth were extracted in the 
late 1990's or early 2000's and he was prescribed full 
dentures.

The Veteran's post service treatment records on file dated 
from  October 1999 to October 2004 are negative for any 
complaints, treatment or diagnoses relating to any dental 
condition and do not contain any reference to dental trauma 
in service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

The Veteran asserts that all of his jaw teeth were drilled in 
service for experimental purposes.  The Veteran does not 
allege that he sustained in-service dental trauma nor do his 
STRs reflect dental treatment necessitated by in-service 
combat wounds or other in-service trauma.  The Board notes 
that the Veteran's STRs do not reveal that all of the 
Veteran's teeth were drilled in service and for this reason 
finds his testimony at the hearing to be not credible for 
determining the nature of the dental treatment received in 
service.  Further, the Board notes that the Veteran's STRs 
reveal that the only dental treatment provided in service was 
for the restoration and extraction of decayed and carious 
teeth.  Therefore, the medical evidence of record does not 
show that the Veteran currently has any dental condition for 
VA compensation purposes.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  

There is no evidence of record that the Veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible.  In this case, there is no indication of any 
trauma to the mouth or teeth of record.  To have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).  The record does not indicate 
that he experienced any dental trauma in service.  As noted, 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling for VA compensation purposes.  
See 38 C.F.R. §§ 3.381(a), 4.150.  The Board finds that the 
Veteran has not presented any competent evidence that he has 
a dental disorder for which service-connection for 
compensable purposes may be granted.  As such the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental condition, the U.S. Court 
of Appeals for Veterans Claims has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a); see also 38 C.F.R. § 4.150.  In this regard, 
service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether a 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b). The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a 
tooth while eating is not sufficient to establish eligibility 
for treatment.  Similarly, broken bridgework due to injury is 
not dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
Veteran has treatment eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the Veteran's military service.  VAOPGCPREC 
5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Some of the dental conditions which were treated during 
service, consisting of decay and cavities requiring 
restoration of some teeth and extraction of others, are of 
the nature of conditions for which service connection for 
treatment purposes only may be warranted pursuant to 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  However, as 
discussed below, none of the Veteran's dental conditions 
qualify under any category of eligibility for VA outpatient 
dental treatment.

Section 17.161 provides that there are various categories of 
eligibility for VA outpatient dental treatment, such as 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
Veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); retroactive 
benefits for those who filed an application within one year 
of April 5, 1983 and were denied (Class IIR eligibility); 
those having a dental condition professionally determined to 
be aggravating a service- connected condition (Class III 
eligibility); those whose service-connected disabilities are 
rated at 100 percent or who are entitled to a TDIU (Class IV 
eligibility); those who are participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.A. (Class V 
eligibility); and those scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. 
when medically necessary (Class VI eligibility).  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

However, in light of the above, the Board finds that the 
Veteran does not meet the Class I, Class II, or Class III 
criteria.  He is not entitled to Class I as he does not have 
a compensable service-connected dental condition.  As noted 
above, there is no evidence that his current dental 
conditions are related to his in-service dental trauma and 
the loss of the Veteran's teeth are not the result of loss of 
substance of body of maxilla or mandible.  He is not entitled 
to Class II as he was separated from service prior to 1981, 
did not apply for treatment within one year after discharge, 
does not have a dental condition due to combat wounds, and 
was not a prisoner of war, as set forth under 38 C.F.R. § 
4.150.  38 C.F.R. § 17.161(a) to (e).  He is not entitled to 
Class IIR (Retroactive), as he did not make a prior 
application for and receive dental treatment.  38 C.F.R. 
§ 17.161(f).  His dental condition has not been clinically 
determined to be complicating a medical condition currently 
being treated by VA.  38 C.F.R. § 17.161 (g).  The Veteran is 
not receiving compensation at the 100 percent (total) level 
or a total disability evaluation due to individual 
unemployability (TDIU) and thus is not eligible for dental 
treatment under Class IV.  He is also not eligible for 
treatment under Class V for any time frame as there is no 
evidence that he has participated or is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Turning 
to Class VI, there is no evidence of record showing that his 
dental problems are complicating a medical condition being 
treated under 38 U.S.C. Chapter 17 (i.e. the chapter 
governing access to, and provision of, VA health care) nor 
has the Veteran made any such allegation.

The Board sympathizes with the Veteran's situation.  However, 
the Board is bound by statutes, regulations, and 
interpretations of such legal authority (see 38 U.S.C.A. § 
7104(c )), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits.

The Board finds that the Veteran has not shown that he has a 
dental disability that falls under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150.  
In addition, the Veteran does not meet the requirements under 
38 C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment under any of the classes of 
eligibility.  Hence, the claim for service connection for 
both VA compensation and dental treatment must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a dental condition, for 
purposes of both VA compensation and outpatient treatment, is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


